       Case 2:17-cv-00936-TC-DBP Document 123 Filed 07/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALFWEAR, INC.,                                    MEMORANDUM DECISION AND
                                                   ORDER GRANTING PLAINTIFF’S
                        Plaintiff,                 MOTION FOR PROTECTIVE ORDER
 v.                                                AND MOTION FOR AMENDED
                                                   SCHEDULING ORDER
 MAST-JÄGERMEISTER US, INC., and
 OPERMANWEISS, LLC.                                Case No. 2:17-cv-936 TC DBP

                        Defendants.                District Judge Tena Campbell

                                                   Chief Magistrate Judge Dustin B. Pead

       This matter is referred to the undersigned from District Judge Tena Campbell. (ECF No.

46.) Before the court are two motions filed by Plaintiff Alfwear, Inc. (KÜHL). (ECF No. 118,

ECF No. 119.) Plaintiff first seeks “a protective order staying depositions of KÜHL’s expert

witnesses until the Court, or the parties by stipulation, determine the manner in which the

depositions will be taken and the mutually convenient dates for the depositions.” (ECF No. 118

p. 2.) Second, KÜHL seeks to extend the expert discovery deadline that is currently scheduled

for July 15, 2020, and to move the deadline for dispositive motions and motions in limine

currently set for August 12, 2020. (ECF No. 119.) Based on a review of the correspondence

between the parties, the court notes that both motions could likely have been avoided if Alfwear

had not acted dilatory and meaningfully communicated with Defendants prior to filing the

motions.

       In response to both motions Defendants state that they do “not oppose the requested

extensions of the dates specified in the Motions provided that the subsequent dates—including

trial—in the Scheduling Order also be commensurately extended ….” Response p. 6, ECF No.

121. The court agrees that because Alfwear seeks to move certain deadlines, such as the
         Case 2:17-cv-00936-TC-DBP Document 123 Filed 07/08/20 Page 2 of 2



dispositive motion deadline, other corresponding dates must also be moved. The court therefore

grants the unopposed motions and enters the following amended schedule. 1

    Event                                                    New Deadline

    Expert Discovery Deadline                                September 11, 2020

    Deadline for Defendant to Respond to                     September 18, 2020
    Preliminary Injunction Motion
    Deadline to Filed Dispositive Motions and                October 12, 2020
    Motions in Liminie
    Plaintiff’s Pretrial Disclosures                         January 15, 2021

    Defendant’s Pretrial Disclosures                         January 29, 2021

    Settlement and Attorney Conference Deadline February 12, 2021

    Final Pretrial Conference                                March 8, 2021 at 3:00 pm

    Trial (8-day jury)                                       March 29, 2021 at 8:30 am



            Accordingly, Plaintiff’s motions are GRANTED. The parties are to use their best efforts

in scheduling any remaining depositions.

                     DATED this 8 July 2020.




                                                     Dustin B. Pead
                                                     United States Magistrate Judge




1
  The court reminds the parties of their duties under Local Rule 37-1 that provides “[t]he parties must make
reasonable efforts without court assistance to resolve a dispute arising under Fed. R. Civ. P. 26-37 and 45. At a
minimum, those efforts must include a prompt written communication sent to the opposing party: . . . (B) requesting
to meet and confer, either in person or by telephone, with alternative dates and times to do so.”



                                                         2
